DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on November 30, 2021 with claims 1-5 and 7-18, wherein claims 1, 9 and 18 have been amended and claims 2, 6 and 10 have been cancelled. Hence claims 1, 3-5, 7-9 and 11-18 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed November 30, 2021 with respect to claims 1, 3-5, 7-9 and 11-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
when  the terminal is located in a non-allowed area, in which the terminal is not allowed to transmit a service request message, transmitting the service request message to a network node, based on that the terminal has a pending uplink signaling to inform a change in a Packet Switch (PS) data off status of the terminal” is indefinite, because it is not clear how an UE can communicate with the network node while the UE is in the non-allowed area and by definition it is forbidden to communicate with the network node. This makes the claim ambiguous and contradicting. And the amended limitation, that recites in lines 16-21, is also indefinite because it recited that the service request message includes a changing of PS_Data_Off status. Then the network node transmits a reject message as a response message to the UE based on the received information. However, based on the same received information how the network node sends a service accept message. That is, it is not clear how the network node is configured to transmit a rejection and a service accept message based on the same reason. These findings make the claim vague and contradicting. Therefore, claim 1 is rejected under 35 USC 112 (b). For further examination, the Examiner assumes the rejection message is transmitted as a response to the service request message, where the service request message doesn’t include or comprise the PS data off status.
Regarding claims 3-5, 7-9 and 11-18 are also indefinite under the same ground of rejection as independent claims 9 and 18 recite the similar  limitations as independent claim 1 and dependent claims are rejected due to their dependency on the independent claims 1, 9 and 18.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9,  11-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al (ETSI TS 123 501 V15.3.0 (2018-09); TECHNICAL SPECIFICATION; 5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)), hereinafter, “3GPP” in view of Zhu et al (US 2022/0022089 A1), hereinafter, “Zhu”.
	Regarding claim 1, 3GPP discloses: A method performed by a terminal operating in a wireless communication system (figure 5.3.2.2.4-2: RM state model in AMF for Mobility Pattern and Allowed and/Non-allowed area, page 50-51), the method comprising: 
when the terminal is located in a non-allowed area, in which the terminal is not allowed to transmit a service request message, transmitting the service request message to a network node (page 57-58, section 5.3.4 UE Mobility: “In a Non-Allowed Area a UE is service area restricted based on subscription, The UE and the network are not allowed to initiate Service Request”), based on that the terminal has a pending uplink signaling to inform a change in a Packet Switch (PS) data off status of the terminal (Page 54-55, Section  5.3.3.2.5 CM-CONNECTED with RRC Inactive state: When the UE is CM-CONNECTED with RRC Inactive state, the UE may resume the RRC Connection due to: - Uplink data pending; Section 5.24 3GPP PS Data Off: when activated by the user, prevents traffic via 3GPP access of all IP packets and The UE reports its 3GPP PS Data Off status in PCO (Protocol Configuration Option) to (H-)SMF during UE requested PDU Session Establishment procedure, and The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure, see further, NOTE 3);
	wherein the change in the PS data off status is related to PS data off being activated or deactivated by the terminal (Section 5.24 3GPP PS DATA OFF: “This feature, when activated by the user, prevents traffic via 3GPP access of all IP packets, Unstructured and Ethernet
data except for those related to 3GPP PS Data Off Exempt Services. The 3GPP PS Data Off Exempt Services are a set of operator services, defined in TS 22.011 [25] and TS 23.221 [23], that are the only allowed services when the 3GPP PS Data Off feature has been activated by the user. The SGC shall support 3GPP PS Data Off operation in both nonroaming
and roaming scenarios”); 
	wherein traffic between the network node and the terminal is prevented, based on the PS data off being activated (Section 5.24 3GPP PS DATA OFF: “If 3GPP PS Data Off is activated, the UE prevents the sending of uplink IP packets”, see NOTE 3: where, Policies configured in the (H-)SMF/PCF need to ensure those services are always allowed when the 3GPP Data Off status of the UE is set to "activated"); wherein the service type information (page 179, Note 2, “Data Off status change reporting” equivalent to “service type”) is an Information Element (IE) for informing the change of the PS data off status of the terminal , which is located in the non-allowed area (Section 5.24 3GPP PS DATA OFF: page 179, where,  “The UE shall immediately “report a change of its 3GPP PS Data Off status” (equivalent to “Information Element IE”) in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running”); 
receiving, from the network node, a response message to the service request message (page 57-58, section 5.3.4.1 Mobility Restrictions, 5.3.4.1.1 General: Non-Allowed Area: The UE in a Non-Allowed Area shall respond to core network paging or NAS Notification message from non-3GPP access with Service Request and RAN paging); and wherein the network node is configured to transmit a reject message as the response message to the service request message, when the terminal is located in the non-allowed area (page 57-58, section 5.3.4.1 Mobility Restrictions, 5.3.4.1.1 General: Non-Allowed Area: where, the UE is located in a Non-Allowed Area, when the UE in a Non-Allowed Area shall respond to core network paging or NAS Notification message from non-3GPP access with Service Request and RAN paging, page 69, Section 5.6.1 Session Management Overview: where, “the AMF shall reject the NAS Message containing PDU Session Establishment Request from the UE”), and 
wherein the service request message comprises service type information (page 73, Section 5.6.3 Roaming, when the UE is in the Non-Allowed Area, and sends “a PDU Session Establishment Request message, the SMF in the VPLMN may reject the N11 message (related with the “PDU Session Establishment Request message” (equivalent to “service type request”) with a proper N11 cause. This triggers the AMF to select both a new SMF in the VPLMN and a SMF in the HPLMN in order to handle the PDU Session using home routed roaming”);
3GPP does not explicitly teach: based on that the IE for informing the change of the PS data off status is included in the service request message, a service accept message is received as the response message, which is transmitted by the network node, when the terminal is located in the non-allowed area.  
based on that the IE for informing the change of the PS data off status is included in the service request message (para [0172], where, “The PS Data Off status, if changed, shall be included in the PCO in the PDU Session Modification Request message”), a service accept message is received as the response message, which is transmitted by the network node, when the terminal is located in the non-allowed area (fig 7, step 730, para [0158]-[0161], para [0172] and [0176] when, UE is in non-allowed area and UE sends service request for reporting PS Data Off status, the network accepts the activation of UP connection, see further Note 1, where, “A PDU Session corresponding to a LADN is not included in the List Of PDU Sessions To Be Activated when the UE is outside the area of availability of the LADN”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the service request message comprises service type information and based on that the IE for informing the change of the PS data off status is included in the service request message, a service accept message is received as the response message, which is transmitted by the network node, when the terminal is located in the non-allowed area” taught by Zhu into 3GPP in order to provide a wireless device access to the data network over the wireless communication network (5GC).
	Regarding claim 2, 3GPP does not explicitly teach: wherein the response message to the service request message is a service accept message.
Zhu teaches: wherein the response message to the service request message is a service accept message (fig 7, step 730, para [0176] and para [0158]-[0161], when, UE is in non-allowed area and UE sends service request for reporting PS Data Off status, the network accepts the activation of UP connection, see further Note 1). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the response message to the service request message is a service accept message” taught by Zhu into 3GPP in order to provide a wireless device access to the data network over the wireless communication network (5GC).
   	Regarding claims 3 and 11, 3GPP discloses:  15 further comprising: transmitting a Packet Data Unit (PDU) session modification request message to the network node (page 179, Section 5.24 3GPP PS Data Off: where, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running”).
	Regarding claims 4 and 12, 3GPP discloses: wherein 
20includes information related to the PS data off status of the terminal (page 179, section 5.24 3GPP PS Data OFF, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running”);
15 further comprising: the PDU session modification request message (page 179, Section 5.24 3GPP PS Data Off: where, “The UE shall immediately report a change of its 3GPP PS Data Off status in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running”). 
Regarding claims 8 and 16, 3GPP discloses: wherein the non-allowed area is (i) an area in which 15transmission of the service request message is not allowed (Page 57-58, 5.3.4 UE Mobility 5.3.4.1 Mobility Restrictions 5.3.4.1.1 General: - Non-Allowed Area: where, “The UE shall not use the entering of a Non-Allowed Area as a criterion for Cell Reselection, a trigger for PLMN Selection or Domain selection for UE originating sessions or calls”).
	Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Zhu discloses the memory and the processor.
Regarding claim 14, 3GPP discloses: wherein based on that the terminal is located in the non-5allowed area (Page 57-58, 5.3.4 UE Mobility 5.3.4.1 Mobility Restrictions 5.3.4.1.1 General: - Non-Allowed Area: where, “The UE shall not use the entering of a Non-Allowed Area as a criterion for Cell Reselection, a trigger for PLMN Selection or Domain selection for UE originating sessions or calls”): Service type information in the service request message is used to enable the network node to transmit a service accept message as the response message to the service request message.
Zhu teaches: Service type information in the service request message is used to enable the network node to transmit a service accept message as the response message to the service request message (fig 7, step 730, para [0176] and para [0158]-[0161], when, UE is in non-allowed area and UE sends service request for reporting PS Data Off status, the network accepts the activation of UP connection, see further Note 1). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the response message to the service request message is a service accept message” taught by Zhu into 3GPP in order to provide a wireless device access to the data network over the wireless communication network (5GC).
Regarding claim 15, 3GPP discloses: wherein the service type information in the service request message is an Information Element (IE) for informing the change of the PS data off status of the terminal (Section 5.24 3GPP PS DATA OFF: page 179, where,  “The UE shall immediately “report a change of its 3GPP PS Data Off status” (equivalent to “Information Element IE”) in PCO by using UE requested PDU Session Modification procedure. This also applies to the scenario of inter-RAT mobility to NG-RAN and to all scenarios where the 3GPP PS Data Off status for any DNN is changed while the back-off timer for the DNN is running”) 

	Regarding claim 18, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Zhu discloses the memory and the processor.

Claims 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al (ETSI TS 123 501 V15.3.0 (2018-09); TECHNICAL SPECIFICATION; 5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)), hereinafter, “3GPP” in view of Zhu et al (US 2022/0022089 A1), hereinafter, “Zhu” further in view of Jain et al (US 2013/0083726 A1), hereinafter, “Jain”.
	Regarding claims 5 and 13, 3GPP discloses: the change of the PS data off status of the terminal  of the method of claim 1 and a device of claim 9 (page 179, Section 5.24 3GPP PS Data Off), however, neither 3GPP nor Zhu explicitly teach: further comprising: setting the service type information in the service request message to a service type that is related to the change of the PS data off status of the terminal.
	Jain teaches: further comprising: setting the service type information in the service request message to a service type that is related to the change of the PS data off status of the terminal (para [0084], “The small data container IE may be an optional IE that is included with the NAS if a communication type IE (e.g., attach type IE 800 of FIG. 8, additional update type IE 900 of FIG. 9, or update type IE 1000 of FIG. 10) in the NAS message is configured to indicate that the UE 15 is communicating (e.g., connecting/attaching/requesting service) with the network to transmit the small data payload”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “setting the service type information in the service request message to a service type that is related to the change of the PS data off status of the terminal” taught by Jain into 3GPP  in order to efficiently perform small data transmissions intended for use with Machine-to-Machine (M2M) communication.
Regarding claim 7,  neither 03GPP nor Zhu explicitly teach: wherein the IE includes 4 bits-length service type value. 
However, Jain teaches: wherein the IE includes 4 bits-length service type value (fig 7, para [0085] teaches The small data container IE 700 may include one or more bits to indicate features of the small data container IE 700). 
	Jain does not explicitly teach the bit setting of “0110”. However, Jain teaches in para [0085] different bit configurations are used for indicating IE such as 8 bit for small data. These numbers are exemplary identification code. It appears that the method of 3GPP would operate equally well with the claimed identification number because Jain is concerned with tracking and identifying desired values. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Jain et al. by using  the indication of 0110 because it appears to be an arbitrary design consideration which fails to patentably distinguish over Jain.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al (ETSI TS 123 501 V15.3.0 (2018-09); TECHNICAL SPECIFICATION; 5G; System Architecture for the 5G System (3GPP TS 23.501 version 15.3.0 Release 15)), hereinafter, “3GPP” in view of Zhu et al (US 2022/0022089 A1), hereinafter, “Zhu” further in view of Gupta et al (US 2020/0288515 A1), hereinafter, “Gupta”.
Regarding claim 17, neither Ericsson nor Jain explicitly teach: 15 wherein the device is an autonomous driving device that is 15configured to communicate with at least one of a mobile terminal, a network, or an autonomous vehicle other than the device.
Gupta teaches: wherein the device is an autonomous driving device that is 15configured to communicate with at least one of a mobile terminal, a network, or an autonomous vehicle other than the device (para [0015], where, the device may be Vehicle-to-Vehicle (V2V), Vehicle-to-X (V2X), Vehicle-to-Infrastructure (V2I), and Infrastructure-to-Vehicle (12V) communication technologies, 3GPP cellular V2X, DSRC (Dedicated Short Range Communications) communication systems such as Intelligent-Transport-Systems, see further, para [0028] and para [0119]).
wherein the device is an autonomous driving device that is 15configured to communicate with at least one of a mobile terminal, a network, or an autonomous vehicle other than the device” taught by Gupta into Ericsson  in order to efficiently perform low-latency data communication in automotive and drones.
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461